Exhibit 10.13

 



OFFSHORE SECURITIES PURCHASE AGREEMENT

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (OTHER THAN
DISTRIBUTORS) UNLESS THE SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT OF
1933, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OF 1933 IS AVAILABLE.

 

This Offshore Securities Purchase Agreement (this “Agreement”) is made by Grand
Perfecta, Inc., a Nevada corporation operating in Japan (the “Company”), and the
purchaser identified on the signature page hereto, including its successors and
assigns, (the “Buyer”); and

 

WHEREAS, this Agreement is executed in reliance upon the transaction exemption
afforded by Regulation S (“Regulation S”) as promulgated by the Securities and
Exchange Commission (“SEC”), under the Securities Act of 1933, as amended, (the
“1933 Act”),

 

NOW, THEREFORE, in consideration of the foregoing recitals and the terms and
conditions hereinafter set forth the parties hereto agree as follows:

 

1.       PURCHASE

 

(a)       The Buyer hereby subscribes for and purchases one million (1,000,000)
shares of the Company’s common stock, par value $0.001 (hereinafter the
“Securities”) for a purchase price of one hundred million YEN (￥100,000,000).

 

(b)       Buyer has made payment of the purchase price of the Securities in the
amount indicated above to the account stated below for the benefit of the
Company, the receipt of which is acknowledged by the Company. Upon execution and
delivery of this Agreement by the Company and Buyer, the Buyer shall make
payment of the purchase price stated above to the Company by wire or bank
transfer to the following account:

 

Bank Name: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Branch Name: Kojimachi Branch

Bank Address: 4-1 Kojimachi, Chiyoda-ku, Tokyo 102-0083 JAPAN

Swift Code: BOTKJPJT
Account No.: 4524647

Account Name: Link Bit Consulting Co., Ltd.

Account Holder Address: 1-16-1 Kaigan, Minato-ku, Tokyo 105-0022 JAPAN

Account Type: Ordinary Account

 

Upon execution and delivery of this Agreement by the Company and Buyer and
payment of the purchase price for the Securities by the Buyer, the Company shall
promptly cause to be issued to the Buyer the Securities. Buyer will provide all
declarations requested by the Company to effectuate the stock issuance under
applicable US laws.

 

2.       BUYER’S REPRESENTATIONS. Buyer represents and warrants to the Company
as follows:

 

(a)       Buyer is not a U.S. Person, as defined in Regulation S, and Buyer was
not formed for the purpose of investing in the Securities, which have not been
registered under the 1933 Act in reliance upon Regulation S. Buyer is not
purchasing the Securities by or for the benefit of a U.S. Person.

 

 



 1 

 

 

(b)       At the time the offer to purchase the Securities was made, Buyer was
outside the United States.

 

(c)       No offer to sell or purchase the Securities was made in the United
States.

 

(d)       Buyer has not engaged in nor will engage in any “Directed Selling
Efforts,” i.e., any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for any of the Securities being purchased by the Buyer.

 

(e)       Buyer is purchasing the Securities for its own account and for
investment purposes and not with the view towards distribution or for the
account of a U.S. Person.

 

(f)       All subsequent offers and sales of the Securities shall be made in
compliance with Regulation S and/or pursuant to registration of the Securities
under the 1933 Act or pursuant to an exemption from registration under the 1933
Act. Unless registered for sale under the 1933 Act, the Securities will not be
resold to U.S. Persons or within the United States until after the end of a one
year restricted period commencing on the date of closing of the purchase of the
Securities and otherwise in compliance with Rule 904 of Regulation S.

 

(g)       The Securities are being offered and sold to Buyer in reliance on
Regulation S and the Company is relying upon the truth and accuracy of Buyer’s
representations and warranties in order to justify such reliance in connection
with the sale of the Securities to Buyer.

 

(h)       Buyer is sophisticated and capable of evaluating the risks presented
by making an investment in the Securities. Buyer has obtained and reviewed each
of the reports filed by the Company with the Securities and Exchange Commission
from August 1, 2015, through the date of this Agreement.

 

(i)       Buyer has had an opportunity to ask questions of and receive
information from the Company and its executive officers and has availed itself
of such opportunity to the fullest extent desired by Buyer.

 

3       COMPANY REPRESENTATIONS. The Company represents and warrants to Buyer as
follows:

 

(a)       The Company is incorporated in the state of Nevada, United States of
America and is in good standing as of the date of this Agreement.

 

(b)       The Company has not offered the Securities that are the subject of
this transaction to any person in the United States, any identifiable groups of
U.S. citizens abroad, or to any U.S. Person, as that term is defined in
Regulation S.

 

(c)       At the time the offer to purchase the Securities was made by Buyer,
the Company and/or its agents reasonably believed Buyer was outside of the
United States and was not a U.S. Person.

 

(d)       The Company and/or its agents reasonably believe that the transaction
has not been pre-arranged with a buyer in the United States.

 

(e)       The Company has not engaged in nor will engage in any “Directed
Selling Efforts,” i.e., any activity undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for any of the Securities being purchased by the Buyer.

 

(f)       The Securities when issued and delivered will be duly and validly
authorized and issued, fully paid and non-assessable and will not subject the
holders thereof to personal liability by reason of being such holders. The
Securities are free and clear of any security interest, liens, claims, or other
encumbrances.

 

(g)       The Agreement has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding agreement in accordance with
its terms, subject to general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally.

 

 

 2 

 

 

 

(h)       The Company has not, directly or indirectly, solicited offers for or
offered or sold the Securities in any manner involving a public offering with
the meaning of Section 4(a)(2) of the Securities Act.

 

4.       EXEMPTION; RELIANCE ON REPRESENTATION.

 

(a)       Buyer understands that the offer and sale of the Securities is not
being registered under the 1933 Act. The Company is relying on the rules
governing offers and sales made outside the United States pursuant to Regulation
S as an exemption from registration for this transaction between the Company and
the Buyer. Buyer agrees that the Securities cannot be sold except in accordance
with the provisions of Regulation S, pursuant to registration under the 1933
Act, or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to the Securities unless in
compliance with the 1933 Act.

 

(b)       Buyer agrees that the Securities are “restricted securities” as
defined in SEC Rule 144(a)(3). The Company is bound by this Agreement to refuse
to register any transfer of the foregoing not made in accordance with the
provisions of Regulation S, pursuant to registration under the 1933 Act, or
pursuant to an available exemption from registration.

 

(c)       All certificates and instruments shall bear appropriate restrictive
legends to the effect that no transfer of the Securities may be made except in
compliance with the provisions of Regulation S. The Company and Buyer agree that
the Company’s transfer agent is hereby directed and authorized to refuse to
register any transfer of the Securities that is not made in accordance with the
provisions of Regulation S.

 

5.       GOVERNING LAW.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, United States of America. A facsimile transmission of
this signed agreement shall be legal and binding to all parties hereto.

 

6.       MODIFICATION.

 

This Agreement and the exhibits hereto sets forth the entire understanding of
the parties with respect to the subject matter hereof, supersede all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party with the approval of their
respective boards of directors.

 

7.       NON-ASSIGNABLE.

 

This Agreement is not assignable or transferable to any other party.

 

IN WITNESS WHEREOF, this Offshore Securities Purchase Agreement was duly
executed on the date first written below.

 

Dated this 23rd day of the month of August 2016.

 

Buyer:

 

Sakura Corporation Ltd.

(Print Name of Buyer)

 

 

By:         /s/ Kaoru Hasnaoka

Name:   Kaoru Hasnaoka

Title:     Representative Director

 

 

Accepted this 23 day of the month of August 2016.

 

GRAND PERFECTA, INC.

 

 

By:         /s/ Shuya Watanabe

Name:   Shuya Watanabe

Title:     Chairman, CEO

 

 

 



 3 

